Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-9, 23-24, 27, 30-31, 34, 41, 44-45, 49, 52 are pending in the current application.
2.	This application claims benefit of 62/871,578 07/08/2019.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Claim Rejections/Objections Withdrawn
4.	The rejection of claim(s) 1, 6-9, 23, 27, 30, 34, and 45   under 35 U.S.C. 102(a)(1) as being anticipated by Ghirmai is withdrawn based upon the amendments. The rejection of claim(s) 1, 6-9, 27, 30, 34, 41, and 45 under 35 U.S.C. 102(a)(1) as being anticipated by Nagase US 6,277,859 is withdrawn based upon the amendments.
	The rejection of claims 1, 6-9, 23, 27, 30, 34, 41, and 44-45 under 35 U.S.C. 103 as being unpatentable over Ghirmai AND Majumdar is withdrawn based upon the amendments. The rejection of claims 1, 6-9, 23, 27, 30-31, 34, 41, and 44-45 under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Kobylecki is withdrawn based upon the amendments. 
The rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Nagase US 6,277,859   as applied to claim 1, 6-9, 27, 30, 34, 41, and 45 above, and further in view of Wislicenus is withdrawn based upon the amendments. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
5.	Various new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-9, 23-24, 27, 30-31, 34, 41, 45, 49, 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The proviso at the end of claim 1 is indefinite.  Reference is made to conditions that are true “when Y2 is a covalent bond”, however Y2 is always a covalent bond.  It would be appropriate to delete the when condition and simply state, “provided that either R2 is not hydroxy or R5 is amino....”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 23-24, 30-31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 defines Y3 as its sole definition in claim 1 and fails to further limit claim 1. Claim 24 defines Y2 as an alkanediyl however in claim 1 Y2 is limited to a covalent bond and is therefore outside the scope of claim 1.  Claim 30 defines Y3 as a covalent bond, however in this is not possible in claim 1 and the definition is only that of claim 31. Claim 31 fails to further limit since the definition in claim 31 is the sole definition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Objections

8.	Claim 44 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the limitations of the base claim and any intervening claim.
Rejoinder
9.	Claim 44 is allowable and claim 1 will be except for some minor 112 issue. Claims 49-50 previously withdrawn from consideration as a result of a restriction requirement, are rejoined. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on March 31, 2021 is hereby withdrawn and claims 49-50 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 49  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for treating pain does not reasonably provide enablement for the treatment of all disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) The claims also are drawn to treating a " disease or disorder”.  The scope of this claim includes all diseases known to man and those yet to be discovered, and while a complete list is outside the scope this action, several thousand are classified in the “ICD-9-CM Tabular List of Diseases (FY03)” on the Washington University School of Medicine in St. Louis website Online “http://gamma.wustl.edu/division/icd9tbp.pdf” accessed September 10, 2015.  Some diseases are caused by viral infections, others by arthropods, bacteria, animal bites, genetic abnormalities, exposure to toxins, etc.  Other disease have unknown etiology.  No drug can treat all diseases.  Therefore the scope is broad.
(B) This is a medical invention, requiring the treatment of a human or animal subject. 
(D)  One of ordinary skill is a medical doctor. 
(C) (E) (F)
The specification has some assays for the instantly claimed compounds. The pages 71 ff. give binding data at mu, kappa and delta opioid receptors ad functional data for some of the compounds.  The compounds are full or partial agonists at  kappa mu delta opioid receptors to varying degrees and differ in their arrestin recruitment.  The diversity of coupling partners to opioid GPCRs is large and the cellular function of each is unique.   Mark Connor and MacDonald J Christie “Opioid Receptor Signaling Mechanisms” Clinical and Experimental Pharmacology and Physiology 1999 26, 493-499 has summarized some aspects of the opioid receptor signaling.  A scheme on pg. 497 is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Connor concludes “There is emerging evidence that the efficacy profile of opioid agonists at the
µ receptor (as well as other agonists at other types of G-protein coupled receptors) differs for different signaling events, particularly receptor phosphorylation and internalization, presumably by stabilizing distinct receptor conformations.” This receptor is a GPCR with a vast number of binding sites and conformations each of which may be associated with a distinct physiological outcome and distinct coupling partners. The implications for each of these pathways on treatment is uncertain.  Al-Hasani, “Molecular Mechanisms of Opioid Receptor-dependent Signaling and Behavior” Anesthesiology 2011; 115:1363–81 on page 1367, explains that different compounds may behave as agonists in cell based assays of GPCR activation like the cAMP based assay of example 40, on page 146-148, but they do not have the same profile with regard to other downstream mediators, which may have profound physiological implications, 
One common thread between the opioid receptor subtypes is the interesting observation that receptor trafficking and regulation vary depending upon the agonist. For example, morphine is unable to promote receptor internalization, in contrast to DAMGO, which causes robust internalization. It is thought that morphine tolerance, a major problem in the clinic, is perhaps mediated by these differences in receptor regulatory activity...  Opioid receptors contain more than 15 serine, threonine, and tyrosine residues that are accessible to protein kinases, which phosphorylate the receptor. All three intracellular loops and the carboxyl terminal tail contain these sites. P incorporation experiments have been critical to our understanding of MOR receptor phosphorylation, and combined with our knowledge of site-directed mutagenesis, we now have a clear understanding of the key residues involved in MOR phosphorylation. Rat MORs are phosphorylated at Ser375 in the carboxy terminus, and treatment with both morphine and DAMGO causes robust phosphorylation of this residue. However, some reports have suggested that morphine and DAMGO induce different degrees of phosphorylation of Ser375, suggesting that Ser375 may not be the only amino acid residue phosphorylated and responsible for MOR regulation. The highly conserved GPCR “DRY motif” in the second cytoplasmic loop of the  opioid receptor has been implicated in regulation of agonist efficacy. Phosphorylation of Tyr166 reduced the efficacy of DAMGO-mediated G-protein activation. It has been shown recently that agonist-selective differences in MOR regulation are in fact determined not only by net incorporation of phosphates into the receptor population as a whole but also by individual receptors achieving a critical number of phosphorylated residues (multiphosphorylation) in a specific region of the C-tail. In addition, the same group identified that multiphosphorylation specifically involves the 375STANT379 motif required for the efficient endocytosis of MOR. These ligand-mediated differences highlight the ligand-dependent nature of opioid receptor function and require additional further study in vivo. [citations omitted]

Al-Hasani on pages 1368 ff, discusses many other cellular mechanisms involving opioid receptor phosphorylation, arrestin recruitment, MAPKs, ERKs, JNK2, Stat3 and many others. “There are multiple lines of evidence pointing to arrestin molecules as crucial proteins that network and engage opioid receptor signal transduction and orchestrate the interaction of protein within the cellular milieu....For one, MOR has been shown to interact with numerous cytoskeletal trafficking proteins, most of which participate in membrane protein endocytosis, including GASP-1, spinophilin, glycoprotein M6A, and tamalin.132–134 MOR also has been shown to interact with calmodulin, which is a highly sensitive Ca2+ binding protein implicated in cytoplasmic enzyme activity, including adenylyl cyclases and CAM kinases.”  Al-Hasani concludes, “The most common thread in the reports reviewed is that a large body of our understanding of opioid receptor molecular pharmacology continues to stem from in vitro studies. It is also increasingly clear that most molecular and cellular features of opioid receptors remain disjointed and unconnected to any physiological or behavioral effects...” [emphasis added].
Quock et. al., “The -Opioid Receptor: Molecular Pharmacology, Signal Transduction, and the Determination of Drug Efficacy” PHARMACOLOGICAL REVIEWS 1999, 51(3),  503-532 also discusses problems with drawing conclusions from  the cell based assays.  Consider morphine which performs poorly in cell based assays, Quock at pg 527 col. 1:
After 100 years of use, morphine is still the gold standard against which other analgesic agents are measured, yet we have shown that morphine has modest efficacy in assays of G protein activation (Hosohata et al., 1998)

“Biphalin was likewise predicted to be a poor antinociceptive agent, yet there is obvious evidence of a potent antinociceptive effect in experimental animals.”	  As shown by the prior art cell based assay data of the instant specification does not translate well to success in animals.
	There are a number of distinct pain types that may be treatable by certain opioids, however opiates do not treat all pain such as fibromyalgia syndrome.  If one were to concede that the compounds functioned in the same manner as some of the other known ligands in treatment based upon performance in the cell based assay discussed above such as cAMP, Freye in Opioids in Medicine” A Comprehensive Review on the Mode of Action and the Use of Analgesics in Different Clinical Pain States, Springer:Dordrecht, 2008 on pages 125 ff, discusses the clinical effects of opioids. “Opioids induce a variety of clinical relevant effects, which can be subdivided in being advantageous and/or even detrimental. One of the major consequences following opioid administration is that of analgesia, or antinociception..... On the other hand, not all painful conditions, as the patient expresses them, can be treated successfully with an opioid. Therefore, before starting an opioid therapy it is mandatory to evaluate the kind of painful condition the patient has, use the specific opioids as indicated, and avoid those painful states where opioids are contraindicated or result in a lesser therapeutic effect. However, there is the general position: In intense to severe, excruciating pain, opioids are the sole agents, which are able to induce sufficient analgesia.”  Freye then goes on to discuss a number of conditions in which opioid receptor agonists are not effective including pain from muscular dysfunction “a typical example is tension-type headache, which is the most common type of headache. Originating from increased stress, it is accompanied by emotional factors and fear. Thus the painful condition can be considered of psychosomatic nature.  Also discussed is pain of neurogenic or deafferentiation origin, AKA complex regional pain syndrome, “Such pain typically is seen as post-herpetic pain, central pain after stroke, diabetic peripheral neuropathy, phantom limb pain, traumatic nerve avulsion, trigeminal neuralgia, lumbosacral plexopathy, all being circumscribed as neuropathic pain. It originates proximal of the peripheral nociceptor (Figure II-29), and characteristically is due to a dysfunction or lesion of the peripheral nerve fibers and/or centrally located nervous structures. Typically this type of pain is accompanied by a sensory deficit: it is of a burning, shooting, stabbing, piercing, tearing or electricshock-like, paroxysmal and vice-like nature. This pain is of paresthetic, hypo- or hyperesthetic quality often is refractory to any opioid therapy.”  Other conditions refractory to opioid treatment include ectopic spontaneous discharges, partial denervation with spontaneous discharge, and imbalance or loss of central inhibitory modulation, and visceral pain conditions.   Fibromyalgia is a condition like complex regional pain syndrome discussed in Freye which is not treatable with opioids.   These are pain states characterized by a malfunction in sensory processing within the central nervous system.   See Lee “Comparison of complex regional pain syndrome and fibromyalgia” Medicine (2019) 98:7,
Fibromyalgia (FM) is a disorder in which skeletal muscle or adjacent fibrous tissue is painful, or becomes so in response to use or physical pressure.[9] FM is characterized by chronic widespread pain and diffuse tenderness.[10] Most patients with FM complain of subjective symptoms such as anxiety, fatigue, forgetfulness, nonrestorative sleep, difficulty concentrating, and psychologic distress.[9] Similar to CRPS, the exact mechanism underlying FM remains unknown, but a central, sympathetically mediated mechanism is suspected.[11] Various psychologic interventions for pain have been employed to counter central sensitization and hyperactivity of the SNS.[12]The characteristics of FM suggest that it should be classified as dysfunctional pain, reflecting a malfunction in sensory processing within the central nervous system (CNS)

Painter JT, Crofford LJ. “Chronic opioid use in fibromyalgia syndrome: a clinical review.” J Clin Rheumatol. 2013;19(2): 72-77 discusses the use of opioids in the treatment of fibromyalgia.  The conclusion is reproduced here:
	Given the profound lack of controlled or anecdotal efficacy evidence supporting the use of opioids in FM, their prevalence as a treatment option is of great concern. Couple this lack of efficacy with the increasing armamentarium of drugs that do have evidence of safety and efficacy supporting their use and with the clear societal and personal adverse effects of chronic use of opioids, the prevalence of their use in FM becomes very troubling. Beyond all of these concerns, which are common to the treatment of most chronic nonmalignant pain conditions, the pathophysiology of FM, which is characterized by central pain amplification and the possibly increased risk for opioid-induced hyperalgesia associated with this amplification, makes the use of opioids in this condition ill advised.

		From a practical perspective, not starting opioid treatment in FM patients is the preferred approach. Should rescue analgesics be required, tramadol is the agent whose efficacy is best supported by the literature. Even with tramadol, however, dose escalation should be avoided. Often, primary care physicians’ prescribing opioids complicates treatment by specialist physicians including rheumatologists. Unfortunately, there are few data to suggest that patients started on approved medications for FM are successful in discontinuing opioids.44 Educating patients on the potential problem of opioid-induced hyperalgesia, attempting dose reduction, and resisting increases in opioid dose are important steps toward reducing overuse of opioids in FM.

Ngian “The use of opioids in fibromyalgia” International Journal of Rheumatic Diseases 2011; 14: 6–11. “In terms of longer studies, a 4 year, non-randomized trial of 38 FMS patients receiving opioid therapy found no significant improvement in pain levels and, in the last 2 years of the study, there were more reports of significant depression.32”  In the discussion it is stated, “Despite a lack of evidence supporting the efficacy of opioids in FMS, their use remains prevalent. A small non-controlled study suggests that they are of no benefit and may actually exacerbate co-existent disturbances of mood. Impaired -opioid receptor binding has been demonstrated in the areas important in pain and nociception processing in the brains of patients with FMS, suggesting further that these agents are unlikely to be useful. Improvements in our understanding of the neurobiology of FMS have helped the development of pharmacotherapy targeted to the pathophysiology of the condition. Opioids can be particularly problematic in patients with FMS. Without concrete evidence of their benefit, and the availability of other medications which act on pathophysiological mechanisms, it is difficult to see a current role for opioids in a long-term FMS management program.” Kia “Update on Treatment Guideline in Fibromyalgia Syndrome with Focus on Pharmacology” Biomedicines 2017, 5, 20 discusses the situation with opioids and fibromyalgia at page 6:
8. Opioids

Use of strong opioids has been discouraged in the treatment of FMS. There is a deficit in opioid mediated descending anti-nociceptive activity in patients with FMS, with increased level of endogenous opioids in the CSF [32] and decreased central -opioid receptor availability [33], which may explain the lack of effectiveness of exogenous opioids in this group of patients.

Tramadol is a weak opioid with combined -receptor agonist and 5-HT and norepinephrine reuptake inhibition activity [34]. It is this latter action that is possibly the key in its efficacy in FMS compared to other opioids. The efficacy of tramadol in FMS has been studied in number of trials [35–38], although the long-term efficacy and the optimal dose of tramadol have not been addressed by the clinical trials. EULAR guidelines use two meta-analysis, Canadian guidelines 2RCTs whilst AWMF uses only one RCT (Table A6, Appendix A). Tramadol is recommended by EULAR and the Canadian guidelines, whereas AWMF refrain from making any recommendations on the basis of lack of data.

(G)  The application has provided an in vivo experiment for treating pain in mice with two compounds on pages 79-80.  
(H)  Based on the teaching of Connor, Quock, Al-Hasani and others the complexity of opioid receptor signaling precludes conclusions based solely on binding data or cell based functional assays. The fact that the compounds are andopioidreceptor agonists means it may be possible to treat some painful conditions.  The mouse pain model substantiates such a claim. There are no data or information presented to treat additional diseases other than pain.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625